Citation Nr: 0943705	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO in North Little Rock, Arkansas, which, in pertinent 
part, denied service connection for a bilateral hearing loss 
disability.  

The Veteran testified at a September 2009 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
bilateral hearing loss disability.  For the reasons that 
follow, the Board finds that further development is warranted 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), before this claim can 
be properly adjudicated.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA provides, in pertinent part, that VA has a duty to 
assist the veteran in developing the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This duty includes providing an 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that an examination is warranted in the 
present case.  When this claim was initially before VA, the 
RO declined to schedule the Veteran for an examination as the 
Veteran had not submitted any evidence showing that he 
currently has hearing loss.  Since this claim was certified 
to the Board, the Veteran has submitted a July 2009 private 
treatment record evidencing hearing loss.  In his June 2008 
Form 9, the Veteran argued that his hearing loss stems from 
disposing of old ammunition and working around aircraft 
during service.  At the September 2009 Board hearing, the 
Veteran stated that during basic training he fired rifles and 
was exposed to loud noises from machine guns and explosive 
devices without hearing protection.  He further stated that 
while serving in Thailand he was stationed next to an air 
base and was exposed to noise from aircraft flying nearby.  A 
review of his service medical records shows that he had 
elevated puretone thresholds at the higher frequencies during 
service.  The Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).  The Veteran also testified that he was told by 
a physician that his current hearing loss was related to his 
military service.  Therefore, the Board finds that a VA 
examination is necessary to assess the Veteran's hearing loss 
and determine the likelihood that it is related to in-service 
noise exposure.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination 
to assess his hearing loss and its 
relationship to service.  The entire 
claims file and a copy of this REMAND must 
be made available to the examiner prior to 
the examination.  The examiner must note 
in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
hearing loss is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, readjudicate the claim on 
the merits.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

